 EXHIBIT “A”




Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 1 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 2 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 3 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 4 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 5 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 6 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 7 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 8 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 9 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 10 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 11 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 12 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 13 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 14 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 15 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 16 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 17 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 18 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 19 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 20 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 21 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 22 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 23 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 24 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 25 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 26 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 27 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 28 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 29 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 30 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 31 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 32 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 33 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 34 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 35 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 36 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 37 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 38 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 39 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 40 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 41 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 42 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 43 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 44 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 45 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 46 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 47 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 48 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 49 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 50 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 51 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 52 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 53 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 54 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 55 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 56 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 57 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 58 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 59 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 60 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 61 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 62 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 63 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 64 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 65 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 66 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 67 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 68 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 69 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 70 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 71 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 72 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 73 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 74 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 75 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 76 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 77 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 78 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 79 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 80 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 81 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 82 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 83 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 84 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 85 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 86 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 87 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 88 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 89 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 90 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 91 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 92 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 93 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 94 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 95 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 96 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 97 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 98 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 99 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 100 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 101 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 102 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 103 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 104 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 105 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 106 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 107 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 108 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 109 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 110 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 111 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 112 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 113 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 114 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 115 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 116 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 117 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 118 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 119 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 120 of 121
Case 1:21-cv-00731 Document 1-1 Filed 09/21/21 Page 121 of 121
